JOHN R. BROWN, Chief Judge,
concurring:
I concur fully in the opinion and the result. I would simply emphasize that the Government’s appeal, impelled undoubtedly out of a desire for this Court to unscramble the confusion in the Northern District of Georgia1 necessarily fails in that objective. Happily, we are not likely to have to face this in view of a newly enacted U.S. Parole Commission regulation, 41 Fed.Reg. 37321, which amended 28 C.F.R. § 2.17, effective October 1976.

. See footnote 1, supra.